Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the case.
This action is responsive to the Amendment filed on 3/8/2022. 

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-20 have been considered, but are not persuasive. Applicant argues the following:
Regarding claim(s) 1, applicant argues “Mathias and Kim fail to disclose or suggest "generating ... a natural language understanding (NLU) query including a first query object," as recited in original independent claim 1. The Examiner alleges that Mathia teaches this feature and cites to 34 of Mathias. Non-Final Office Action, p. 3. The Examiner apparently maps this feature to the conversion of speech to text ("text corresponding to speech is determined") of Mathias. Id….The Applicant respectfully disagrees. Mathias states that transforming audio data into text is an automatic speech recognition process compared to natural language understanding that derives meaning from text input containing natural language. Mathias, 18, 34. In this regard, Mathias does not support the Examiner's mapping or interpretation of this claimed feature because the conversion of audio to text is not generating a natural language understanding query. Id”.
Examiner agrees that Mathias [18, 34] does not teach generating ... a natural language understanding (NLU) query including a first query object. However Mathias [67, 76] teach segmenter produces segments from text that can be used to execute command(s) (NLU query). Examiner notes that a prior art reference and rejection should be considered as a whole. Mathias [67] was cited in the previous art rejection for claim 1, and Mathias [76] is closely related to previously cited Mathias [67]. 
Therefore Mathias and Kim sufficiently teaches the limitations of claim 1.

Regarding claim(s) 2-10 applicant’s arguments are based on similar reasons as referenced with respect to claim 1. 
For reasons similar to those discussed in with respect to claim 1, examiner asserts that the previously cited art sufficiently teaches the amended claim(s) 2-10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4-9, 12-16, 19 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Mathias (US 20170278514 A1), in view of Kim (US 20170242857 A1).

Regarding claim 1, Mathias teaches a method comprising (Mathias [41, 105, 106, 120]): 
receiving, by a network device, a search request for content based on a voice query from a user (Mathias [28, 34, 40] speech input received, input maybe a search query); 
performing, by the network device, a natural language interpretation of the search request that includes a multi-interpretative procedure including (Mathias [41, 105, 106, 120] search query is processed using device(s)): 
performing, by the network device, a first parsing of the search request; generating, by the network device based on the first parsing, a natural language understanding (NLU) query including a first query object (Mathias [67, 76] segmenter produces segments from text that can be used to execute command(s) (NLU query)); 
performing, by the network device, a second parsing of the search request; identifying, by the network device based on the second parsing, a second query object based on query object types (Mathias [67] entity and intent objects are determined for text); 
performing, by the network device, a third parsing of the search request; identifying, by the network device based on the third parsing, parts of speech pertaining to a third query object (Mathias [67] parts of speech are determined for text); 
Mathias [81] determined objects for query are validated to see if they would result in an actual command); 
assigning, by the network device, a first probability value for the first query object, a second probability value for the second query object, and a third probability value for the third query object (Mathias [36, 99] probabilities of each object being correct is determined); 
generating, by the network device based on the assigning, a unified NLU query; searching, by the network device based on the unified NLU query, contents (Mathias [67, 88, 84] determined objects and probabilities and scores are used to generate a query and the query is executed, query may be a search query against content repository).

Mathias does not specifically teach generating, by the network device based on the searching, a user interface including a search result indicating one or multiple content items; and presenting, by the network device via the user interface, the search result to the user.
However Kim teaches generating, by the network device based on the searching, a user interface including a search result indicating one or multiple content items; and presenting, by the network device via the user interface, the search result to the user (Kim [64] results of search are organized into user interface and displayed to user).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Kim of generating, by the network device based on the searching, a user interface including a search result indicating one or multiple content items; and presenting, by the network device via the user interface, the search result to the user, into the invention suggested by Mathias; since both inventions are directed towards natural language understanding of user speech input query, and incorporating the teaching of Kim into the invention suggested by Mathias would provide the added 

Regarding claim 4, Mathias and Kim teach the invention as claimed in claim 1 above. 
Mathias further teaches wherein the assigning further comprises: assigning, by the network device, a normalized query object for at least one of the first query object, the second query object, or the third query object (Mathias [68-75] text may be normalized).

Regarding claim 5, Mathias and Kim teach the invention as claimed in claim 1 above. 
Mathias does not specifically teach wherein the generating of the unified NLU query comprises: selecting, by the network device, an interpretation for at least one of the first query object, the second query object, or the third query object based on a number of objects included in the first query object, the second query object, or the third query object and associated probability values of the objects relative to a conflicting interpretation of the first query object, the second query object, or the third query object.
However Kim teaches wherein the generating of the unified NLU query comprises: selecting, by the network device, an interpretation for … the second query object, … based on a number of objects included in the … second query object, … and associated probability values of the objects relative to a conflicting interpretation of the … second query object… (Kim [76, 78, 79] if multiple entities are possible, interpretation with selected based on number of related entities and feasibility probabilities).

Regarding claim 6, Mathias and Kim teach the invention as claimed in claim 1 above. 
Mathias further teaches wherein the NLU query is further generated based on the query object types (Mathias [67, 76] object types are determined at each stage).

Regarding claim 7, Mathias and Kim teach the invention as claimed in claim 1 above. 
Mathias further teaches wherein the query object types include an intent type and an entity type, wherein the intent type includes a word or a phrase indicating a user command, and the entity type includes multiple categories relating to metadata for available content items (Mathias [67] entity and intent objects are determined for text, [64, 67, 76, 86] intent types may be text, entity type may be tags).

Regarding claim 8, Mathias and Kim teach the invention as claimed in claim 1 above. 
Mathias does not specifically teach searching, by the network device based on autosuggest data, additive contents; and selecting, by the network device from the contents and the additive contents, the one or multiple content items based on relevance.
However Kim teaches wherein the contents include movies and television programs, and the method further comprising: searching, by the network device based on autosuggest data, additive contents; and selecting, by the network device from the contents and the additive contents, the one or multiple content items based on relevance (Kim [84] searched content can include movies and television shows, Kim [27-29, 64] based on generated NLU query, content repository is searched based on query and context).

Claim 9 is for a device executing instructions similar in scope to the method of claim 1, and is rejected under the same rationale. Mathias further teaches a network device comprising: a communication interface; a memory, wherein the memory stores instructions; and a processor, wherein the processor executes the instructions to Mathias [41, 105, 106, 120]).

Claim(s) 12-15, is/are dependent on claim 9 above, is/are for a device executing instructions similar in scope to the method of claim(s) 4-7 respectively, and is/are rejected under the same rationale.

Claim 16, is for a medium storing instructions similar in scope to the method of claim 1, and is rejected under the same rationale. Mathias further teaches non-transitory computer-readable storage medium storing instructions executable by a processor of a device, which when executed, cause the device to (Mathias [41, 105, 106, 120]).

Claim(s) 19 and 20 is/are dependent on claim 16 above, is/are for a medium storing instructions similar in scope to the method of claim(s) 7 and 8 respectively, and is/are rejected under the same rationale.

Claims 2, 3, 10, 11, 17, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Mathias (US 20170278514 A1), in view of Kim (US 20170242857 A1), and further in view of Perkins (US 20160357851 A1).

Regarding claim 2, Mathias and Kim teach the invention as claimed in claim 1 above. 
Mathias further teaches performing, by the network device, …semantic analysis… of the search request; and wherein the generating comprises: generating, by the network device based on performing the at least one of stemming or lemmatizing, the unified NLU query (Mathias [68]).
Mathias does not specifically teach performing, by the network device, at least one of stemming or lemmatizing of the search request; and wherein the generating comprises: generating, by the network device based on performing the at least one of stemming or lemmatizing, the unified NLU query.
However Perkins teaches performing, by the network device, … stemming … of the search request; and wherein the generating comprises: generating, by the network device based on performing the at least one of stemming or lemmatizing, the unified NLU query Perkins [36] semantic analysis of query may be performed using stemming to determine objects of the query).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention,  to substitute the semantic analysis… of the search request perfomed by Mathias, with the performing, by the network device, … stemming … of the search request; and wherein the generating comprises: generating, by the network device based on performing the at least one of stemming or lemmatizing, the unified NLU query as taught by Perkins, to achieve the predictable result of performing, by the network device, at least one of stemming or lemmatizing of the search request; and wherein the generating comprises: generating, by the network device based on performing the at least one of stemming or lemmatizing, the unified NLU query (Perkins [36]).

Regarding claim 3, Mathias, Kim and Perkins teach the invention as claimed in claim 2 above. Mathias does not specifically teach wherein performing the at least one of stemming or lemmatizing comprises: identifying, by the network device, a fourth query object.
However Perkins teaches wherein performing the at least one of stemming or lemmatizing comprises: identifying, by the network device, a fourth query object (Perkins [36] semantic analysis of query may be performed using stemming to determine objects of the query).

Claim(s) 10 and 11, is/are dependent on claim 9 above, is/are for a device executing instructions similar in scope to the method of claim(s) 2 and 3 respectively, and is/are rejected under the same rationale. 

Claim(s) 17 and 18, is/are dependent on claim 16 above, is/are for a medium storing instructions similar in scope to the method of claim(s) 2 and 3 respectively, and is/are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178